Title: To Thomas Jefferson from John Barnes, 6 April 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 6th: April 1799

I have now the pleasure to hand you, the Annexed Inv $61.88 as well, Mr Bartram & your particulars—am fearfull these plants, by their long delay, and close package, will receive injury.
Had I known, they had not, been bespoke—ere you left Town, I should have, had them, on Board the Little Jim—12th Ulto—
I have taken the liberty of inclosing my letter to Doct. Bache—under Cover to you—least—(being a stranger.) He might Miss of it—⅌er post.
Mr Joseph Roberts—on his pressing a paymt: of $370—(tho without particular Order) I presume would be Acceptable—& therefore—paid to him, that sum, the 3d Inst—
I am Respectfully—sir, your Obedt: Hble servant

John Barnes

Invoice of Merchandize shipped by John Barnes on Bd: the Sloop Sally. Edd: Potter Mastr: for Richmond. Consigned Messrs. Geo: Jefferson & Co: there for a/ & risque of Thos: Jefferson Esqr:

 
 
  

T.J.
Barl: Cooperage & porterage

     4.2½




100 W. Bourbon Coffee
2/6.
12.10–




56 [lb]: New Rice (& bag 5/6) . ⅌ C
26/3
   .18.7½




pair groving plains of Mr Trump

  1–
 14.12.10.


#
Box. (plants) Mr Bartram ⅌ Bill inclosed


  1.10–


#
between two Boards Wired—






1 pitt Saw £2.12.6 (Ironx handles
7/6
  3.–.




1 X cut do—2.15—(woodx do & packg) 11/3

  3. 6.3. 




extra hallage

     2.6. 







   6. 8. 9






  22.11. 7.



Bills Lading & Commissns.


    12. 6.


Equal to $61.88 EE. Philada 3d April 1799 John Barnes}


£23. 4. 1.


NB. xIron & xWooden handles secured in WBs. Matted Bundle—

 